          Case 2:20-cv-01054-RSM Document 8 Filed 01/06/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE



  NIKIE M. KING,
                          Plaintiff,
                  v.                                         Case No. C20-1054RSM
                                                              ORDER OF DISMISSAL
  PACIFICA SENIOR LIVING, ET AL.,
                          Defendants.




        The Complaint in this matter was filed on July 6, 2020 (Dkt. #1). A letter was sent to

Plaintiff on July 9, 2020, setting forth the following deficiencies, with a deadline of August 10,

2020 correction deadline (Dkt. #3): filing fee requirement not met, no civil cover sheet filed,

incorrect summons form submitted. The Clerk’s letter was returned as undeliverable.


        On November 2, 2020 at Dkt #5, the plaintiff was ordered to show cause on or before

November 20, 2020, why this matter should not be dismissed for failure to prosecute pursuant to

Fed. R. Civ. P. 41(b). On November 2, 2020 (Dkt #6), plaintiff filed a Notice of Change of

Address; the Court’s Order to Show Cause was mailed to plaintiff’s updated address on

November 3, 2020. On November 30, the mail was returned as undeliverable. There has been

no other activity in this case.
  Case 2:20-cv-01054-RSM Document 8 Filed 01/06/21 Page 2 of 2




This action is hereby DISMISSED without prejudice.


DATED this 6th day of January, 2021.



                                   A
                                   RICARDO S. MARTINEZ
                                   CHIEF UNITED STATES DISTRICT JUDGE
